Mr. Presiding Justice Baker delivered the opinion of the court. 2. False imprisonment, § 2*—what constitutes. To constitute the injury of false imprisonment there must be a detention of the person and the detention must be unlawful. 3. False imprisonment, § 30*—when instruction not to award punitive damages should he given. In an action for false imprisonment by the servants of defendant, refusal of court to instruct the jury at the request of defendant that plaintiff should not be awarded punitive damages, held error, it not appearing, that defendant’s servants acted maliciously or wantonly or that their acts were conceived in a spirit of mischief or criminal indifference to civil obligations. 4. False imprisonment, § 36*—when damages excessive. A verdict for five hundred dollars for damages sustained by reason of false imprisonment, held excessive, the case not being one in which punitive damages should be awarded and the evidence showing that there was only a detention of the person of plaintiff for a few moments.